DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Amendment
The amendment filed on 12/21/2020 has been entered. The Applicant amended claims 1, 6, 12 and 18. Claims 1-22 are pending.

Response to Arguments
Applicant's arguments with respect to claims 1-5, 12, 13 and 15-17, 21 have been considered but are moot because the arguments is in view of amended new limitation “the pair of beams forming a beam flexure having multiple spokes in the beam flexure that extend between the distal attachment pad and one of the proximal attachment pads” of independent claims 1 and 12. The amended claims are rejected 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 12, 13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mammini et al. (NPL “3D-additive manufactured optical mount”, Proceedings Volume 9573, Optomechanical Engineering 2015; 957309 (2015), submitted in IDS dated 2/12/2019), in view of Prochnau et al. (WO 2015/120977).

Regarding Claim 1, Mammini teaches a bipod flexure mount (Refer to NPL “3D-additive manufactured optical mount”, Proceedings Volume 9573, Optomechanical Engineering 2015; 957309 (2015)), comprising: 
a distal attachment pad (Fig. 3 showed distal attachment pad, see annotated figure 3 below) configured to be coupled to a distal structure (see annotated Fig. 11 below, the distal attachment pad coupled to a distal structure); a pair of proximal attachment pads (annotated Fig. 3 shows a pair of proximal attachment pads) configured to be coupled to a proximal structure (Fig. 3, shows “optical cell”), the proximal attachment pads being wider than the distal attachment pad (Fig. 3 shows the proximal attachment pads being wider than the distal attachment pad), a pair of beams extending directly between and coupling the distal attachment pad and the pair of 

    PNG
    media_image1.png
    372
    814
    media_image1.png
    Greyscale

Mammini does not explicitly teach each of the pair of beams forming a beam flexure having multiple spokes in the beam flexure that extend between the distal attachment pad and one of the proximal attachment pads. 
Mammini and Prochnau are related as bipod mirror mounting flexures. Prochnau teaches each of the pair of beams forming a beam flexure having multiple spokes in the beam flexure that extend between the distal attachment pad and one of the proximal attachment pads (annotated Fig. 6 shows each of the pair of beams, 48 & 50, forming a beam flexure by the flexural elements 60, and the beam flexure have multiple spokes in the beam flexure, parallel structure 78, which are extending between the distal attachment pad and one of the proximal attachment pads, “first coupling end 52 and second coupling end 56”).

    PNG
    media_image2.png
    413
    425
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the beams of Mammini in view of Prochnau to include beams flexures with multiple spokes or ribs as taught by Prochnau for the predictable result of better stability, increased flexibility to manipulate individual beams and heat transfer as Prochnau teaches in page 40 of WO2015120977_with_MT.
Regarding Claim 2, the bipod flexure mount according to claim 1 is rejected (see above).
Mammini in view of Prochnau teaches the bipod flexure mount according to claim 1.
Mammini further teaches bipod flexure mount further comprising: the pair of beams being oriented at a non-parallel angle with respect to one another (annotated Fig. 3 shows the pair of beams being oriented at a non-parallel angle with respect to one another); the distal attachment pad, the proximal attachment pad and the pair of beams have opposite surfaces that are parallel and defining planer layer (see Fig. 3); 
Regarding Claim 4, the bipod flexure mount according to claim 2 is rejected (see above).
Mammini in view of Prochnau teaches the bipod flexure mount according to claim 2.
Mammini further teaches the bipod flexure mount according to claim 2, wherein the planar layer and the constant shape define a two-dimensional shape forming the entire bipod flexure mount (Fig. 3 shows a planar layer and a constant shape define a two-dimensional shape forming the entire bipod flexure mount).
Regarding Claim 5, the bipod flexure mount according to claim 1 is rejected (see above).
Mammini in view of Prochnau teaches the bipod flexure mount according to claim 1.
Mammini further teaches each of the pair of beams (annotated Fig. 3 shows two beams) has a constant width along a length thereof, with the length of the beam being between the proximal and distal attachment pads, and with the width being perpendicular to the length of the beam (annotated Fig. 3 shows a constant width along a length thereof, 
Regarding Claim 6, the bipod flexure mount according to claim 2 is rejected (see above).
Mammini in view of Prochnau teaches the bipod flexure mount according to claim 2.
Prochnau further teaches the spokes are disposed in the planar layer and define at least one elongated gap between adjacent spokes (see annotated Fig. 6, parallel pokes 78 disposed in the planar layer and elongated gaps between adjacent spokes, page 40 of WO2015120977_with_MT).
Regarding Claim 7, the bipod flexure mount according to claim 6 is rejected (see above).
Mammini in view of Prochnau teaches the bipod flexure mount according to claim 6. Prochnau further teaches the multiple spokes comprise at least three spokes, and wherein the at least one elongated gap comprises at least two elongated gaps (see annotated Fig. 6. parallel structure 78 with gaps).
Regarding Claim 8, the bipod flexure mount according to claim 6 is rejected (see above).
Mammini in view of Prochnau teaches the bipod flexure mount according to claim 6. Prochnau further teaches the multiple spokes have a constant width along a length thereof (see Fig. 6. multiple spokes structure 78 have a constant width along a length thereof).
Regarding Claim 9, the bipod flexure mount according to claim 1 is rejected (see above).

Mammini further teach pair of proximal attachment pads are spaced-apart from one another (see annotated Fig. 3, proximal attachment pads are spaced-apart from one another).
Regarding Claim 10, the bipod flexure mount according to claim 1 is rejected (see above).
Mammini in view of Prochnau teaches the bipod flexure mount according to claim 1.
Prochnau further teaches the bipod flexure mount further comprising multiple separate and distinct planar layers stacked together (Fig. 6 shows multiple separate and distinct planar layers stacked together).
Regarding Claim 12, Mammini teaches an optical assembly, (Refer to NPL “3D-additive manufactured optical mount”, Proceedings Volume 9573, Optomechanical Engineering 2015; 957309 (2015)), comprising:
a proximal base (annotated Fig. 3 below shows a proximal base); 

    PNG
    media_image3.png
    263
    454
    media_image3.png
    Greyscale

                                        Annotated Figure 3

at least three bipod flexure mounts coupled to and between the proximal base and the distal optic, and oriented in a non-parallel orientation with respect to one another, to couple the distal optic to the proximal base (see annotated Fig. 3; Fig. 3 shows three bipod flexure mounts coupled to and between the proximal base and the distal optic, and oriented in a non-parallel orientation with respect to one another, to couple the distal optic to the proximal base), each bipod flexure mount comprising: 
a distal attachment pad coupled to the distal optic (Fig. 3 shows a distal attachment pad coupled to the distal optic); 
a pair of proximal attachment pads coupled to the proximal base (Fig. 3 shows a pair of proximal attachment pads coupled to the proximal base); 
a pair of beams extending directly between and coupling the distal attachment pad and the pair of proximal attachment pads (annotated Fig. 3 shows a pair of beams extending directly between and coupling the distal attachment pad and the pair of proximal attachment pads); and 
the proximal and distal attachment pads being distinct with respect to the pair of beams (see Fig. 3, proximal and distal attachment pads being distinct with respect to the pair of beams). 
Mammini does not explicitly teach each of the pair of beams forming an optical assembly having multiple spokes in the beam flexure that extend between the distal attachment pad and one of the proximal attachment pads. 

           
    PNG
    media_image2.png
    413
    425
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the beams of Mammini in view of Prochnau to include beams flexures with multiple spokes or ribs as taught by Prochnau for the predictable result of better stability, increased flexibility to manipulate individual beams and heat transfer as Prochnau teaches in page 40 of WO2015120977_with_MT.
Regarding Claim 13, the optical assembly claim 12 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly claim 12.

the proximal attachment pads being wider than the distal attachment pad (Fig. 3 shows proximal attachment pads being wider than the distal attachment pad), 
the pair of beams being oriented at a non-parallel angle with respect to one another (annotated Fig. 3 below shows the pair of beams being oriented at a non-parallel angle with respect to one another), 
the distal attachment pad, the proximal attachment pads and the pair of beams have opposite surfaces that are parallel and that defining planer layer (see annotated Fig. 3, the distal attachment pad, the proximal attachment pads and the pair of beams have opposite surfaces that are parallel and that defining planer layer); 
the distal attachment pad, the proximal attachment pads and the pair of beams (distal attachment pad, the proximal attachment pads and the pair of beams are marked on annotated Fig. 3) defining a constant shape between the opposite planar surfaces (Fig. 3 shows constant shape between the opposite planar surfaces); and the shape having a height and a width at least an order of magnitude greater than a thickness (Fig. 3 shows shape having a height and a width at least an order of magnitude greater than a thickness), the height defined in a direction between the proximal and distal attachment pads, the width defined by the proximal attachment pad, and the thickness defined between the opposite planer surfaces of the planer layer (see Fig. 3).
Regarding Claim 16, the optical assembly claim 13 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly claim 13.
Mammini further teaches the optical assembly according to claim 13, wherein the planar layer and the constant shape define a two-dimensional shape forming the entire 
 Regarding Claim 17, the optical assembly claim 12 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly claim 12.
Mammini further teaches each of the pair of beams (annotated Fig. 3 shows two beams) has a constant width along a length thereof, with the length of the beam being between the proximal and distal attachment pads, and with the width being perpendicular to the length of the beam (annotated Fig. 3 shows a constant width along a length thereof, with the length of the beam being between the proximal and distal attachment pads, and with the width being perpendicular to the length of the beam).
Regarding Claim 18, the optical assembly claim 12 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly claim 12.
Prochnau further teaches the spokes are disposed in the planar layer and define at least one elongated gap between adjacent spokes (see annotated Fig. 6, parallel pokes 78 disposed in the planar layer and elongated gaps between adjacent spokes, page 40 of Prochnau, WO2015120977_with_MT).
Regarding Claim 19, the optical assembly claim 18 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly claim 18.
Prochnau further teaches the multiple spokes comprise at least three spokes, and wherein the at least one elongated gap comprises at least two elongated gaps (see annotated Fig. 6. parallel structure 78 with gaps).
Regarding Claim 20, the optical assembly claim 18 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly claim 18.
(see Fig. 6, multiple spokes structure 78 have a constant width along a length thereof).
Regarding Claim 21, the optical assembly claim 12 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly according to claim 12.
Mammini further teach pair of proximal attachment pads spaced-apart from one another (annotated Fig. 3 shows pair of proximal attachment pads spaced-apart from one another, see above).
Regarding Claim 22, the optical assembly claim 12 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly according to claim 12.
Prochnau further teaches the bipod flexure mount further comprising multiple separate and distinct planar layers stacked together (Fig. 6 shows the bipod flexure mount further comprising multiple separate and distinct planar layers stacked together). 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mammini et al. in view of Prochnau et al., as applied to claim 1 or 12, and further in view of Lloyd (US 5,801,891).

Regarding Claim 3, the bipod flexure mount according to claim 1 is rejected (see above).
Mammini in view of Prochnau teaches the bipod flexure mount according to claim 1.
Mammini further teaches wherein the bipod flexure mount has a torsional stiffness about three orthogonal axes and a translational stiffness along the three orthogonal 
Mammini in view of Prochnau does not explicitly teach the translational stiffness along the width and height axes is greater than the translational stiffness along the depth axis and the torsional stiffness about the width, height, and depth axes.
Mammini and Lloyd are related as bipod mirror mounting flexures.
 Lloyd teaches the translational stiffness along the width and height axes is greater than the translational stiffness along the depth axis and the torsional stiffness about the width, height, and depth axes (“At the same time the stiffness in the translation direction is very low compared to a typical design with the same vertical direction stiffness.” (summary of invention), “mounting pad 32 while providing minimal lateral flexural stiffness” [col. 3, line 4-5]; Referring to FIG. 2, a flexure blade 24 according to the present invention utilizes "double back" approach in which the flexure blade is split into three coplanar tines 26, 28 and 30. … The use of the "double back" design increases the effective length of the flexure blade for bending stiffness reduction, and allows the mounting pad 32 to translate without rotating when the respective sizes of the tines are chosen appropriately”, [col. 2, lines 38-49]) .

Regarding Claim 15, the optical assembly claim 12 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly claim 12.
Mammini further teaches wherein the bipod flexure mount has a torsional stiffness about three orthogonal axes and a translational stiffness along the three orthogonal axes, the three orthogonal axes including width, height, and depth axes corresponding to a width, a height, and a thickness, respectively, of the bipod flexure mount (Fig. 3 shows a monolithic titanium mirror mount, [paragraph 3.2]; it is known to art that any metallic structure mount has a torsional stiffness about three orthogonal axes and a translational stiffness along the three orthogonal axes, the three orthogonal axes including width, height, and depth axes corresponding to a width, a height, and a thickness, respectively, of the mount).  
Mammini doesn’t explicitly teach the translational stiffness along the width and height axes is greater than the translational stiffness along the depth axis and the torsional stiffness about the width, height, and depth axes. 
Mammini and Lloyd are related as bipod mounting flexures. Lloyd teaches the translational stiffness along the width and height axes is greater than the translational stiffness along the depth axis and the torsional stiffness about the width, height, and 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the flexures of Mammini in view of Lloyd to have the translational stiffness along the width and height axes greater than the translational stiffness along the depth axis and the torsional stiffness about the width, height, and depth axes, as taught by Lloyd for the predictable result of controlling the bending and rotating of the bipod flexure as Lloyd teaches in col. 2, lines 38-60.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mammini et al. in view of Prochnau et al., as applied to claim 1, and further in view of Swanson et al. (US 2018/0005655).

Regarding Claim 11, the bipod flexure mount according to claim 1 is rejected (see above).
Mammini in view of Prochnau teaches the bipod flexure mount according to claim 1.

Mammini and Swanson are related as Manufacturing Flexures. 
Swanson teaches the constant shape is formed by chemical etching a planar material in a photolithography process (“Conventional additive deposition and/or subtractive processes such as wet (e.g., chemical) and dry (e.g., plasma) etching, electro plating and electro less plating and sputtering processes in connection with photolithography (e.g., use of patterned and/or unpatterned photoresist masks) can be used to manufacture the flexures”, [0003]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the bipod flexure of Mammini to form a constant shape by chemical etching a planar material in a photolithography process as taught by Swanson for the predictable result of having a shape with an accurate detail, which is an economical alternative to laser and water jet cutting.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mammini et al. in view of Prochnau et al., as applied to claim 12, and further in view of 
Moody et al. (US 7,900,390).

Regarding Claim 14, the optical assembly claim 12 is rejected (see above).
Mammini in view of Prochnau teaches the optical assembly claim 12.

Mammini do not explicitly teach a mechanical attachment and adhesive attachment between the distal attachment pad and the distal optic; and an adhesive attachment between the proximal attachment pad and the proximal base.
Mammini and Moody are related as bipod mounting flexures. 
Moody teaches a mechanical attachment and adhesive attachment between the distal attachment pad and the distal optic; and an adhesive attachment between the proximal attachment pad and the proximal base (the accessory mount can be fixably attached to the fore grip by being permanently fastened thereon by adhesive such as glue, cement, and the like, after hole/slot is drilled and the plug is inserted therein, [col. 8, lines 33-36]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the optical assembly of Mammini to use a mechanical attachment and adhesive attachment for the attachment as taught by Moody for the predictable result of having a the secured and stable attachment of the pads to distal optics and base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872